Judge JAMES,
with whom Senior Judge LEONARD and Judge JOHNSON join (concurring in part and dissenting in part):
We dissent from the majority’s disposition of the conviction for escape from correctional custody.11
*914The Court divides on the requirement for “physical restraint” to sustain a conviction for escape from correctional custody. The majority’s lexicographical highjinks assume away an element of proof. The majority is willing to infer the presence of physical restraint simply from the status of custody. Its theory for its disposition avoids any analysis of the extent to which there were replies given by Airman Felix during the “providency inquiry” that were inconsistent with his concession that he was under “physical restraint.” The majority lives in an Aristotelian world of pure, symbolic logic in which it assumes a state of the legal universe without bothering to look out the window to see whether its belief has any real connection with reality.
Now it is, regrettably, our job to throw bricks through its windows. To establish our view, we first review the requirement that a military judge inquire into matters inconsistent with a plea of guilty, for that is the legal turning point in this case. Next we note the diversity in the use of correctional custody, for it accounts for much of the dispute. Then we look at the elements of the offense to highlight the pivotal difference between infractions against moral restraint and infractions against physical restraint. Finally, we review very briefly the law relating to escapes from confinement, for it explains how the majority could possibly come to such a result.
I. MATTERS INCONSISTENT WITH PLEA OF GUILTY
Whenever a plea of guilty is offered, the military judge must “inform the accused of ... the nature of the offense.” R.C.M. 910(c)(1). The elements of that offense should be described. Id., Discussion. The military judge must then determine the accuracy of the plea by inquiring into the underlying facts. R.C.M. 910(e). When the accused makes statements inconsistent with the offered plea of guilty, the military judge must resolve the inconsistency or enter a plea of not guilty for the accused. Article 45(a), UCMJ, 10 U.S.C. § 845(a) (1988); R.C.M. 910(h)(2); see generally United States v. Logan, 22 U.S.C.M.A. 349, 47 C.M.R. 1, 1973 WL 14641 (1973). Logan corrects the mistaken view in some prior decisions that a “mere possibility” of inconsistency required that the plea be rejected and substitutes the “substantial conflict” test which now prevails. See, e.g., United States v. Prater, 32 M.J. 433 (C.M.A.1991). Nonetheless, we emphasize that the “inconsistency” rule is statutory, not something cooked up in the wild imagination of softhearted appellate judges. It deserves to be applied as it was intended to be applied, not subverted. Momentarily we conclude that such a substantial conflict occurred in this case, but first we address the nature of offenses against correctional custody so that the occurrence of the conflict can be understood in its context.
II. WHAT DOES CORRECTIONAL CUSTODY LOOK LIKE?
The central disagreement in this case arises because the majority views correctional custody as necessarily including physical restraint. Just as the majority says, correctional custody is defined by the President as “physical restraint of a person.” Manual For Courts-Martial, United States, 1984 (MCM), Part V, paragraph 5c(4). The majority stops there — thus it is defined and thus it must have been — and lets its dictionary of common military justice terms govern reality. Conversely, we take notice that the implementing practices vary.
Thus, Judge Quinn once remarked, “As I assess correctional custody it resembles restriction so much more than confinement that it ... does not ... fall within Argersinger’s12 prescription of the right to appointed counsel.” United States v. Sha*915mel, 22 U.S.C.M.A. 361, 362, 47 C.M.R. 116, 117, 1973 WL 14672 (1973). He compared it “to the practice of ‘detention’ after school.” Id.
In the 1960s our Army brethren imposed correctional custody on a particularly slippery soldier:
Various moderate restraints of the accused’s freedom of movement were ineffectual and, eventually, he was placed in a locked room on the third floor of the company barracks. He escaped.
United States v. Carson, 15 U.S.C.M.A. 407, 35 C.M.R. 379, 380, 1965 WL 4684 (1965) (emphasis added). What is notable is not that the miscreant was eventually locked up in correctional custody but is instead that he was not locked up until less severe restraints failed successively. More recently, at least, the Army’s regulation “mandate[d] the use of moral, rather than physical, restraint in correctional custody facilities.” United States v. Kellner, 16 M.J. 524, 525 (A.C.M.R.1983). Cf. United States v. Shamel, 22 U.S.C.M.A. 361, 47 C.M.R. 116, 1973 WL 14672 (1973).
The Air Force implementing regulation does not state the required circumstances of correctional custody, but it provides, “Normal troop housing may be adapted to correctional custody use by physically defining an area for such custody.” Air Force Regulation 125-35, Correctional Custody, paragraph 4a (4 September 1981). Of course, the physical definition could be a line painted on the floor. The same provision also contemplates use of jails, but we take notice that there are Air Force correctional custody programs which do not feature the jail-like setting that the Manual’s definition implies.
An earlier example of such an Air Force facility was described in United States v. Blosser, 35 C.M.R. 902, 1965 WL 4762 (A.F.B.R.1965):
When accused was first placed in the ... correctional custody facility he was informed by the NCOIC thereof he must not leave the building without permission, and whenever he did leave he was to “sign out” in the logbook on the first sergeant’s desk, and when he returned he was to “sign in.” He received and acknowledged reading and understanding a copy of the “Correctional Custody Rules & Regulations” which, among other things, purported to require him to sign out or in whenever he departed or entered the building (confinement facility) and to prohibit his consumption of alcoholic beverages.
Id. at 906. Blosser left the facility with permission to serve as a firewatch and failed to return. Instead, like Airman Felix, he went into town to drink. Blosser was correctly charged with and convicted of breach, not escape. Though his departure is different from that of Airman Felix, we do not know how the majority would avoid calling the Blosser episode an escape, relying as it does on literal application of the President’s definition, and yet it is clear that no physical impediment governed Blosser’s movements after he left the facility.
In such facilities, the offender may still be obliged to stay unless permitted to leave, but the obligation is imposed by an order, and it is a moral obligation, not a physical restraint. See, e.g., Kellner, 16 M.J. at 525.13 Physical restraint is required to constitute escape, as we see below.
III. ELEMENTS
The Manual describes two approaches to pleading the offense involved in unauthorized flight from correctional custody.14 One not acquainted with variations in the conditions of correctional custody might overlook the distinction between physical and moral restraint and select the wrong *916approach. One is escape from physical restraint, appropriate for instances like that in Carson, and the other is breach of any other form of restraint, e.g., the moral duty to remain in custody unless released.15 MCM, Part IV, paragraph 70b, c (1984).
Breach and escape are different. Each includes as an element of proof the nature of the restraint imposed and violated. Id. The maximum confinement which may be adjudged for an escape is double that which may be imposed for a breach. Id. at 70e. Perhaps for that reason the elements of proof of an escape require the prosecution to prove that “while in such correctional custody, the accused was under physical restraint” and that “the accused freed himself ... from the physical restraint.” Id. at 70b(l)(b)-(c) (emphasis added). In contrast, the elements of a breach are satisfied simply by proof of “a certain restraint.” Id. at 70b(2)(b). We are happy that we are not obliged to account for the mysterious presence of the breach specification if, as the majority contends, one who is put into the status of correctional custody is necessarily, ipso facto, thereafter under physical restraint. There is no explanation. If one follows the majority’s definitional logic, correctional custody always entails physical restraint, and the breach specification has no use.
We would have thought that the Manual’s statement of the elements would have been enough to dispose of this case: Some proof is required that there was physical restraint, and, in a guilty plea case, some inquiry is required when the accused gives replies inconsistent with the existence of physical restraint. Moral suasion is not enough to prove an escape, though it is satisfactory for proof of a breach.
Given the diversity in implementing correctional custody, the President’s definition (correctional custody is physical restraint) does not substitute for facts. After all, it is perfectly possible that his subordinates deviated from his expectations when they implemented the authority to impose correctional custody. That is not in the least a surprise, for one must be careful about confining citizens without trials. While the constitutional and military due process aspects were touched in United States v. Mackie, 16 U.S.C.M.A. 14, 36 C.M.R. 170, 1966 WL 4436 (1966), and United States v. Shamel, 22 U.S.C.M.A. 361, 47 C.M.R. 116, 1973 WL 14672 (1973), there is always the threat of legislative responses if correctional custody is too often too strenuous. Thus, it is easily understood and perhaps commendable that the President’s subordinates have not uniformly instituted correctional custody with all the rigor that he seems to have believed lawful. With Congress ever watchful, sometimes authority lawfully had is best not exercised to its limits, lest perceptions of abuse result in the authority being taken away.
Despite our discussion of what we believe to be a differing perception of the world of correctional custody, the majority assumes that physical restraint follows in proof by logical tautology. In contrast, we would hold that assumptions are not good enough to satisfy an element of proof that doubles the maximum punishment. Not all correctional custody necessarily involves physical restraint, regardless of the Manual’s definition. Where the offender is not shown to have been behind locked doors or similar physical restraint, as is sometimes the case in Air Force facilities, there may still be an offense committed when the offender leaves the facility, but the offense is breach, not escape.
IV. THE ESCAPE PRECEDENTS
One must ask how the majority — reasonable judges all — could possibly get this so wrong as we in the minority contend. We should avoid speculation about the majority’s thought process, but in this case it has been fairly overt. The majority analogizes from some of the cases involving escapes from confinement under Article 95, UCMJ, 10 U.S.C. § 895 (1988). We think that is unwise, for those cases are treacherous, too, badly in need of careful reconsidera*917tion. When the touchstone for an analogy is faulty, one should do without.
There is an oft-repeated doctrine that a prisoner remains in “physical restraint” even when outside the jail if accompanied by an escort who — even unarmed — has the means and duty to oppose flight. See, e.g., United States v. Hodge, 50 C.M.R. 445, 1975 WL 15647 (A.F.C.M.R.1975). We have no fight to pick with the general idea that an escort can supply the physical restraint that is otherwise lacking outside a jailhouse, but, as one might expect, prior cases have offered many an opportunity to find the limits of that doctrine. For example, in United States v. Cornell, 19 M.J. 735 (A.F.C.M.R.1984), our predecessors affirmed a conviction of escape from confinement where the prisoner — in minimum custody — was permitted to go out of the jail unescorted to a gym, from whence he fled without authority. Cornell was based on United States v. Maslanich, 13 M.J. 611 (A.F.C.M.R.1982), pet. denied, 14 M.J. 236 (C.M.A.1982), in which a panel of this Court explicitly overruled with only momentary analysis the precedent inconsistent with its view of the law relative to “physical restraint.”
One might well criticize Cornell and Maslanich as confusing the status of confinement with the fact of physical restraint, both of which appear to be required in an escape from confinement. That is exactly the flaw in the majority’s approach in this case, explicitly stated in its opening. As the clarity of the distinction between the two has been reduced, we seem in Cornell to have gotten to the point that proof of one element (physical restraint) may be inferred from proof of the other (status of confinement), regardless whether the facts of the prisoner’s life were congruent with that inference. To put it even more bluntly, Cornell and Maslanich lure one seductively into assuming away a distinct requirement for proof of “physical restraint.” Such a flawed approach warrants reconsideration.
Regrettably, neither Cornell nor Maslanich make a persuasive brief for such a position.16 Lacking sound arguments, we *919find it wiser to insist on proof of the element as the law requires than to infer it by such flimsy logic.
V. THE RECORD
We now turn to the colloquy during the inquiry into the providence of the pleas of guilty. Before we begin, we must set aside what is not relevant: It is not relevant that Airman Felix knew of the local regulation or that it imposed limits on his liberty. The regulation and his knowledge of it tend to prove only that he was in custody imposed by the moral suasion resulting from a duty to obey. The fact that Airman Felix was induced to agree with the military, judge’s characterization of his state as “physical restraint” only helps keep this controversy in the majority’s Aristotelian world. While this element can be confessed away, the central need in the providency inquiry is to assure that the accused knows what he’s talking about when he does so. The .inconsistent replies suggest that he didn’t, and the military judge should have inquired further.17
The inquiries in this case focused on escape because that is what was alleged. However, the record does not make clear the circumstances of the correctional custody from which Airman Felix departed. We might not have questioned it, had Airman Felix not made three statements suggesting that the required “physical restraint” in that facility might have been absent. At one fleeting passage as to one of his two absences, he explains that he went out the facility’s back door. There is no hint that any force or deception or a locksmith’s skill was required, and so we cannot infer that Airman Felix was then under physical restraint. There is nothing to explain how he got out on the other occasion or the circumstances of the custody on that occasion. While Airman Felix gave the needed “Yes, sir” responses to the military judge’s questions, it is clear that neither the military judge nor Airman Felix were discriminating between physical and moral restraint. Yet, in the one brief reference to the conditions of custody, Airman Felix said that he just walked out the door. Later, during sentencing, he told us that there was no security in the facility at all. Those replies are inconsistent with his agreement that he was under physical restraint. Such an inconsistency left unclarified causes a substantial conflict between the plea (guilty of escape from physical restraint) and Airman Felix’ description of the circumstances of the correctional custody in his case (just walked out the door).
The participants at trial did not notice the distinctions between offenses against correctional custody and, naturally, did not notice the inconsistency and therefore did not resolve it. The plea was not shown to have been provident. The findings under Charge II should have been set aside.18 *920Article 45(a), UCMJ, 10 U.S.C. § 845(a) (1988).
VI. THE MAJORITY’S REMEDY
Even if we were somehow disposed to accept the majority’s view of escapes from correctional custody, we could not join its disingenuous disposition of this case. Airman Felix, though hardly a model airman, was convicted only of the escape which the majority now affirms and the disobedience of the local correctional custody regulation, which we all agree must be set aside. For those two convictions he was sentenced to a bad-conduct discharge, confinement for 5 months, and reduction to E-l from E-2. To remedy a wrongful conviction of half the charges in this case, the majority proposes now to reduce the confinement 20 percent to 4 months.
Holding as we do the view that the other conviction must also be set aside, we are not obliged to set down our view of what would constitute an appropriate remedy for the majority to decree, for we would necessarily set aside the whole sentence. Still, we can record the dire straits in which the majority finds itself. It can’t bring itself to give meaningful relief for what all agree was a wrongful conviction. It ran out of remedial options that it finds acceptable.
Restoring the reduction would result in back pay, yet we cannot calculate the money value of such relief because we have no idea how long such a poorly disciplined airman might have remained in pay status on active duty. See Article 76a, UCMJ, 10 U.S.C. § 876a (1988) (required leave). In short, we can’t tell how much relief would result from setting aside the reduction. Furthermore, reduction in grade is an appealing and somehow just punishment for the irresponsibility shown in this case, if like the majority one can find a sound conviction resulting from it. Setting aside the punitive discharge would certainly be adequate (perhaps even excessive) compensation for the error and for whatever loss of liberty was attributable to it, but the majority has, for whatever reason, found that to be inappropriate.
Most trying in the whole process is the mandate of the Court of Military Appeals that, when reassessing a sentence to correct an error, we must first determine whether we can determine what the trial court “would probably have adjudged” had the error not occurred. United States v. Peoples, 29 M.J. 426, 427 (C.M.A.1990). See also United States v. Sales, 22 M.J. 305, 307-308 (C.M.A.1986); United States v. Suzuki, 20 M.J. 248, 249 (C.M.A.1985). See generally, United States v. Waits, 32 M.J. 274, 276-77 (C.M.A.1991). When we can’t tell, we are not supposed to guess, as we think the majority does. We are supposed to remand.
That is a tricky bit of mind-reading in any case, but in some it is more sound logic than speculation. For example, we know that an officer-accused stands a very good chance of being dismissed from the service upon conviction of any substantial crime, and we are hot surprised when we see dismissal alone adjudged and then approved even when only one of several convictions can be sustained on appeal. When we must reassess in such a case, we can often conclude, to the satisfaction of our conscience, that the dismissal was inevitable even had the affected specifications never been referred. In other cases a particular component of the sentence can be directly tied to a specification, as when the court-martial adjudges a fine in exactly the amount the accused was convicted of stealing. If the larceny conviction must be disapproved but others remain, we can tell at least that the fine should go.
*921This is not such a case. One cannot say reliably enough to satisfy my conscience that the escape alone produced the punitive discharge, the reduction, and 4 of the 5 months of confinement. The majority is simply guessing, and, to make it much worse, their guesswork is deplorably parsimonious.
The majority’s remedy is neither adequate nor effective, because the appellant served all the confinement long ago and has presumably been released. The sentence was adjudged on 25 February 1991, now nearly 2 years ago, and only truly extraordinary circumstances would have prevented the confinement from being served. None of it should remain to be abated by the majority’s ungenerous treatment. Thus, our appellate inefficiency gave the majority a Hobson’s choice, and it chose nothing.
One might argue that there are collateral consequences to disapproving confinement already served, but we are unacquainted with them, they are not in the record, and we can only speculate what they might be and how reliable the government might be in delivering them up to the appellant. Ignoring them as we must, we can only conclude that the majority has tried to give back the one thing that can never be given back in a non-capital case: liberty deprived. It is a futile and tight-fisted gesture, inadequate to the purpose, and born of speculation. This case should be remanded for a rehearing on the sentence, even if one agrees with the majority’s disposition of the convictions.19

. This case was originally decided by panel 3 of this Court, consisting of Senior Judge Leonard, Judge Johnson, and me. The panel voted and agreed on an opinion that set aside all the findings of guilty. During “off panel" circulation, an "off panel” judge suggested en banc consideration. The majority of the Court agreed, and the Court en banc then formed a majority for the current disposition.
There was a time when a panel’s decision in an individual case could not legally be overturned by the Court sitting en banc. United States v. Chilcote, 20 U.S.C.M.A. 283, 43 C.M.R. 123, 1971 WL 12735 (1971); see, e.g., Coleman v. United States, 21 U.S.C.M.A. 171, 44 C.M.R. 225, 1972 WL 14081 (1971); Maze v. Army Court of Military Review, 20 U.S.C.M.A. 599, 44 C.M.R. 29, 1971 WL 12438 (1971); United States v. Wheeler, 20 U.S.C.M.A. 595, 44 C.M.R. 25, 1971 WL 12437 (1971). This result, based on statutory construction, was changed by the Military Justice Act of 1983, 97 Stat. 1393, 1402, which amended Article 66(a) to provide for en banc reconsideration of any panel decision in accordance with the Court’s rules. S.Rep. No. 53, 98th Cong. 1st Sess. 28 (1983), as quoted at United States v. Flowers, 26 M.J. 463, 465 (C.M.A.1988) (q.v.).
Rule 17 of the Courts of Military Review Rules of Practice and Procedure, 22 M.J. CXXVII, CXXXIII, provides that such reconsideration "ordinarily will not be ordered except (1) when consideration by the full Court is necessary to secure or maintain uniformity of decision, or (2) when the proceedings involve a question of exceptional importance, or (3) when a sentence being reviewed ... extends to death.” There was no conflict among decisions of different panels on any issue in this case, and the punishment obviously does not extend to death.
One might question whether such a subjective standard as "exceptional importance” is so devoid of discernible criteria as really to constitute no rule. Were that the case, such a judicial mugging as this one would be in violation of the statute’s “in accordance with rules” clause. Presumably the Chilcote result would follow necessarily.
The decision of the majority to reconsider this case en banc can be justified only on the basis that this is a case of exceptional importance, and it demonstrates that the standard in the rules is interpreted hy this Court as broad enough to cover any situation where the majority disagrees with a panel’s decision. The question of how to properly charge offenses against correctional custody meets no plausible standard of “exceptional importance.” Surely this excursion into a seldom visited back alley of military justice is not what the Congress and the Judge Advocates General had in mind when they gave us permission to shoot our toes off. *914The Court of Military Appeals indicated in Flowers that it was concerned with proper compliance by the Courts of Military Review with Rule 17. The extent to which such concern may be the basis for relief to an appellant remains an open question.


. Argesinger v. Hamlin, 407 U.S. 25, 92 S.Ct. 2006, 32 L.Ed.2d 530 (1972) (right to counsel when confinement results).


. Neither stone walls nor iron bars are required to make a correctional custody facility, though they are not inconsistent with the idea. However, their functional equivalents are required to make an escape possible. Cf. United States v. Ellsey, 16 U.S.C.M.A. 455, 37 C.M.R. 75, 79, 1966 WL 4610 (1966) (prisoner ordered into confinement escaped from escort while in route to facility did not escape from confinement but breached custody).


. See generally United States v. Riedel, 37 C.M.R. 801, 1966 WL 4659 (A.F.B.R.1966).


. See, e.g., Mackie, 36 C.M.R. at 171-72; United States v. Blosser, 35 C.M.R. 902, 906, 1965 WL 4762 (A.F.B.R.1965); United States v. Baker, 35 C.M.R. 916, 1965 WL 4765 (A.F.B.R.1965).


. Maslanich joined the assessment of some sister-service decisions that the precedents are not consistent. 13 MJ. at 613 n. 1, 614 n. 3. It is certainly true that the prior decisions offered an interesting variety of outcomes, but it seems something of an exaggeration to view them as too hopelessly splintered ever to be reconciled. See generally United States v. Hodge, 50 C.M.R. 445, 1975 WL 15647 (A.F.C.M.R.1975) (physical restraint outside the facility depends on a guard who has the "means and the duty ... to oppose” escape); United States v. Seelke, 45 C.M.R. 631, 1972 WL 14265 (A.C.M.R.1972), pet. denied, 21 U.S.C.M.A. 648, 45 C.M.R. 929 (1972) (record silent about instructions to unarmed escort, instructions to call "halt” are not enough); United States v. Dees, 45 C.M.R. 891, 1972 WL 14312 (N.C.M.R.1972) (proof of physical restraint adequate where guard had a duty to oppose escape, but left prisoners unsupervised momentarily); United States v. Roberts, 43 C.M.R. 998, 1971 WL 12920 (A.F.C.M.R.1971) (plea to escape not improvident where prisoner on work detail hopped off truck); United States v. Hahn, 42 C.M.R. 623, 1970 WL 7182 (A.C.M.R.1970) (no escape where no evidence that guard has means or duty to do more than cry “halt”); United States v. Hamilton, 41 C.M.R. 724, 1970 WL 7385 (A.C.M.R.1970) (mere requirement that a guard cry “halt” does not constitute physical restraint); United States v. Faist, 41 C.M.R. 720, 1970 WL 7383 (A.C.M.R.1970) (escape set aside where parolee on work detail given permission to go unsupervised to a latrine, then left); United States v. Connor, 40 C.M.R. 614, 1969 WL 6155 (A.C.M.R.1969) (physical restraint adequately shown where prisoner jumped out a window while momentarily out of sight of a guard who had orders to shoot); United States v. Laurie, 37 C.M.R. 663, 1967 WL 4317 (A.B.R. 1967) (guilty plea to escape set aside where prisoner was released without supervision for detail); United States v. Silk, 37 C.M.R. 523, 1966 WL 4631 (A.B.R. 1966) (physical restraint continues outside prison if guard has means and duty: no restraint where prisoners at work in dining hall could not all be watched at once); United States v. Sines, 34 C.M.R. 716, 1964 WL 5104 (N.B.R.1964), pet. denied, 14 U.S.C.M.A. 697, — C.M.R. - (1964) (unarmed guard with instructions to refrain from chasing was not "physical restraint”); United States v. Morrison, 33 C.M.R. 899, 1963 WL 4966 (A.F.B.R. 1963), pet. denied, 14 U.S.C.M.A. 681, 33 C.M.R. 436 (1963) (escape affirmed where guard had means and duty; ineffectiveness immaterial); United States v. Ramsey, 33 C.M.R. 566, 1963 WL 4916 (A.B.R.1963) (no escape where minimum custody prisoner walks away with permission of KP supervisor but does not return, supervisor has no duty to do more than “try to talk him out of it” and trail); United States v. Morgan, 32 C.M.R. 665, 1963 WL 4596 (A.B.R. 1963) (escape affirmed where prisoner under loose supervision of cook went outside to clean grease racks, then left unimpeded, because *918cook had means and duty, even though ineffective); United States v. Vincent, 24 C.M.R. 506, 1957 WL 4838 (N.M.B.R.1957) (escape affirmed, physical restraint continued where prisoners taken outside prison were left unsupervised in a lounge first for 30 minutes, then a few more); United States v. Block, 18 C.M.R. 458, 1955 WL 3352 (C.G.B.R.1955) (escape affirmed, physical restraint found where prisoners detailed to boiler room of brig were not always in sight of unarmed supervisor who had means and duty, because relaxed vigilance was still enough given that the site was on a base); United States v. Hunker, 18 C.M.R. 703, 1955 WL 3358 (A.F.B.R.1954) (custody & confinement distinguished: where commander ordered accused into confinement, accused escaped while en route, held to be an escape from confinement!); United States v. Stewart, 17 C.M.R. 805, 1954 WL 2710 (A.F.B.R.1954) (escape affirmed, physical restraint found where unarmed guard escorted prisoners to chapel, left them outside to look in, whereupon they ran away) (some physical restraint is required, but how much is immaterial); United States v. English, 17 C.M.R. 693, 1954 WL 2691 (A.F.B.R.1954) (escape affirmed, physical restraint found where unarmed escort believed he was responsible for prisoners, searched immediately; Holcomb distinguished); United States v. Holcomb, 16 C.M.R. 537, 1954 WL 2519 (A.F.B.R.1954) (no escape, no physical restraint where unarmed escort had been ordered not to touch prisoners, only to call halt: “Moral restraint will not suffice____" at 541); United States v. Wolfrey, 15 C.M.R. 768, 1954 WL 2394 (A.F.B.R.1954) (escape affirmed where prisoner on detail was left behind when supervisor drove away, but record does not show how far, etc.) (B.R. deferred to trial court's view of the evidence); United States v. Freeman, 15 C.M.R. 639, 1954 WL 2374 (A.F.B.R.1954), pet. denied, 4 U.S.C.M.A. 734, 16 C.M.R. 292 (1954) (escape affirmed where escorted prisoner was allowed to go unescorted to water fountain, then left: momentary laxity of the guard is a matter of ineffectiveness); United States v. Lorey, 14 C.M.R. 393, 1954 WL 2153 (A.B.R.1954) (escape affirmed, physical restraint found where guard armed with shotgun went to sleep: inattentiveness was a matter of ineffectiveness); United States v. Travis, 13 C.M.R. 780, 1953 WL 2560 (A.F.B.R.1953) (escape set aside where prisoner given permission to go unsupervised to a latrine then kept going); United States v. Haddox, 12 C.M.R. 675, 1953 WL 2332 (A.F.B.R.1953), pet. denied, 3 U.S.C.M.A. 838, 13 C.M.R. 142 (1953) (escape affirmed where prisoner was under armed guard but escort was distracted by conversation with hostess); United States v. Fritts, 12 C.M.R. 232, 1953 WL 2228 (A.B.R.1953), pet. denied, 3 U.S.C.M.A. 835, 12 C.M.R. 204 (1953) (no fatal variance where accused charged with escape from custody, but evidence showed escape from confinement: accused had been apprehended, then confined, and proof of the confinement included proof of the custody); United States v. Wesson, 9 C.M.R. 839, 1953 WL 2755 (A.F.B.R.1953) (no escape where prisoner was left unsupervised to wash car, stole it and drove away: last of the physical restraint abated when car wash supervisor went away for rags); United States v. Farley, 9 C.M.R. 753, 1953 WL 2737 (A.F.B.R.1953) (escape set aside where escorted prisoner was told to go alone to x-ray room because escort had too many prisoners, prisoner was then under no physical restraint when he left x-ray room); United States v. Conner, 1 C.M.R. 477, 481-82, 482 n. 1, 1952 WL 2556 (A.F.B.R.1952) (how restraint continues even where lax so long as not permitted freedom by one with authority); United States v. Garner, 7 C.M.R. 446, 1953 WL 1577 (N.B.R.1952) (guilty plea to escape from confinement provident where accused left when working outside supervision of escort outside jail); United States v. Urquhart, 6 C.M.R. 445, 1952 WL 2394 (A.B.R.1952) (no physical restraint, therefore no escape where parolee left jail on “trusty pass,” went on errand, then fled: only moral restraint involved); United States v. Wildman, 6 C.M.R. 406, 1952 WL 2383 (A.B.R.1952) (escape from confinement affirmed where prisoner escaped from armed escort en route to jail after approval of adjudged confinement) ("at most an immaterial variance” anyway); United States v. Fabrizzio, 6 C.M.R. 623, 1952 WL 2438 (A.F.B.R.1952) (no restraint and no escape where minimum security prisoner signed out, left with permission but without supervision, did not return); United States v. Owens, 6 C.M.R. 515, 1952 WL 2413 (A.F.B.R. 1952) (minimum custody prisoner left place of work where he was unsupervised: no "physical restraint”); United States v. Sanches, 2 C.M.R. 278, 1951 WL 2240 (A.B.R.1951) (physical restraint-continued where prisoner on detail outside jail was under guard’s supervision); United States v. Trimble, 2 C.M.R. 718, 1951 WL 2294 (A.F.B.R. 1951) (cannot “suffer escape” when the prisoner has been permitted — even without authority — to go about without guard); United States v. Noell, 79 B.R. 117 (1948) (no restraint and no escape where parolee allowed to sign out from jail to duty did so, did not return: moral suasion not equivalent to physical restraint); United States v. Van Breeman, 8 B.R. (E.T.O.) 405 (A.B.R.1944) (escape affirmed where lenient escort let prisoner go to bathroom unescorted: temporary relaxation of vigilance was no "abrogation of status as a restrainer”); United States v. Humphrey, 28 B.R. 327 (1943) (moral not substitute for physical) (fence around installation enclosed 28 square miles, was not equivalent to physical confinement); United States v. Medlock, 14 B.R. 69 (1942) (no escape where prisoner was sent out of jail unescorted and unobserved to wash pails in lake, did not return); United States v. Lowry, 12 B.R. 309, 311 (1942) (requirement for physical restraint is intended to exclude conviction for escape of prisoner who is paroled to work, does not return) (prisoner in hospital was, according to "very common understanding,” not supposed to leave. Not good enough.); United States v. Smith, 5 B.R. 155 (1934) (no escape where prisoner did not return when detailed to work outside the jail without supervision) (no "break *919away from any physical restraint"); United States v. Gilchrest, 1 B.R. 297 (A.B.R.1930) (no "breaking away from physical restraint” where prisoner was sent unescorted outside the jail to fetch ice, did not return). Maslanich threw out the baby with the bath water. It simply assumed away the proof requirement as to physical custody because it found it too difficult to follow the precedent about prisoners who were outside the jail. It would have been better simply to require proof. Instead, the Maslanich court changed the doctrine to conform to its taste for simplicity and streamlined orderliness. That is exactly where we are in Airman Felix’ case. The Court of Military Appeals has not visited the extremes to which the law of escape have been taken, but the present majority’s insistence on taking the same view of escape from correctional custody gives it another chance.


. This teapot-sized tempest is a superb example of the ripple effects of a trial judge's use during the providency inquiry of leading questions in which legal conclusions were embedded, calling upon the accused to subscribe to each. That style makes for a fast inquiry and a thin record, but it also seduces the participants into an assuredly false and obviously dangerous sense of security. If we may be excused a little speculation, we think it likely that if this trial judge had simply had a brief conversation with Airman Felix about life in this facility, we would never have had any cause to become so embroiled in such an unproductive controversy at such a great expense. Either the inconsistency would have been dispelled or, at the very worst, the prosecution would have been put to the test.


. We have no opportunity to rescue this charge by approving a finding of guilty to a breach as if it were a lesser included offense, even though it is fairly apparent that, had breach been pleaded, the plea would likely have been provident. While moral suasion is less onerous than physi*920cal imprisonment, a breach of custody is not necessarily a lesser included offense of an escape. United States v. Greene, 42 C.M.R. 953, 959, 1970 WL 7276 (A.F.C.M.R.1970), rev’d on other grounds, 20 U.S.C.M.A. 232, 43 C.M.R. 72, 1970 WL 7433 (1970). But cf. Kellner, 16 M.J. 524 (plea to escape found improvident in breach situation, breach affirmed where military judge’s inquiry included breach); United States v. Whitmire, 13 M.J. 587 (N.M.C.M.R.1982) (specification of escape amended at trial to allege breach). The two elements are different, not inclusive of one another. Unlike the military judge in Kellner, the military judge in this case did not advise Airman Felix about the elements of breach except superficially and did not inquire into facts about breach. Thus, the inquiry requirement would remain unsatisfied in either case.


. We refrain from detailing our disagreement with the majority's treatment of the identity of the staff judge advocate’s ghostwriter. In our view, all that should matter is that the staff judge advocate signed the post-trial recommendations in such a way as to make clear that they were his own advice to the convening authority. Who served as scrivener or draftsman should be of no real significance.